Title: To Thomas Jefferson from William Thornton, 9 January 1821
From: Thornton, William
To: Jefferson, Thomas


Dear Sir
City of Washington
Jany 9th 1821.
I have never been honoured with a line from you since your favor of the 9th of May 1817. which I answered on the 27 th relative to the College about to be established in your Vicinity. I am in hopes my Letter reached you, not so much from any advantage it could possibly offer you, as to shew my desire to fulfil to the utmost of my ability every wish with which you have honored me. I am in hopes that your long silence may arise more from your retirement from active life, than from any disinclination to preserve my name in the list of your friendship: for it has been almost the only consolation of my life that I have been honored with the friendship of the good & great.I write now to solicit from you a favor. I have always been a Friend to Revolutions, & at the time the French revolution began I was so ardent an admirer of the general plan, which had commenced, of overturning all kingly & priestly Governments, knowing them to be oppressive, that I hoped for the progress of the Arms of France; thinking that in a few years there would not be a King on Earth; but the French were not well versed in the true principles of national Governments, & failed in the establishment of their Constitution. The most absolute Tyranny succeeded, & finally the restoration of one of the Bourbons.While I was a Student at the University of Edinburgh, also in London & Paris, I was anxious to see the commencement of the Revolution of the South Americans, for I thought them under the most miserable & despotic Government. The celebrated Countess de Beauharnois solicted for me, through the medium of the Duke de Pentheivre, from the Court of Spain, Letters to Mexico. But I was refused admission into the Spanish Territories. At that time there were many Jealousies against admitting Foreigners into the Spanish Dominions, especially mineralogists, & I was engaged in the Study of Mineralogy, under the celebrated Faujas de St Fond. I have been always considered, by the South Americans, an active Friend; & they have made me several offers of high Appointment in their Service; but though I was engaged only in the trivial Office I still hold, which does not give support to my Family, I have invariably refused every temptation to enter into the patriot Service; wherein I was offered the immediate rank of Colonel of horse;  & a high Office in their Civil Service; with land enough whereon to settle a Colony. I refused every thing, but rendered them, as a friend, every Service in my power,  & all the great revolutionary Characters of South America have considered my House, as a place of friendly Consultation. Several Individuals have been sent to South America, as Agents from this Government,  & I was in hopes that I might have been honored by such a mission. It is indeed but a minor Appointment, but I am sincrely of opinion that I could render not only efficient Services to this Government, but also to any Republic in South America to which I could be sent, particularly to the Republic of Columbia. Colonel Todd, an amiable young Gentleman, was however sent there; but if he should after visiting that Country prefer any other situation, I should be happy to be permitted to succeed him. I am induced to think I could be of service there, because I was intimately acquainted with the principal chiefs of the Republic: viz, with Senr Jose R. Revenga, who is Secy of State & Finance; with the celebrated Rossio, who is now Vice President of the Republic; with the renowned Orator  & excellent Pedro Gual L.L.D. who was Govr of Carthagena &c. and by these & other Individuals I have  been urged to settle in that Country. These Considerations have induced me to be particularly desirous of a Mission there: for I do not wish to change my Allegiance after having lived so long in this highly respected Republic,  & yet I am desirous of rendering myself useful to them, not only in endeavouring to cement their friendship with this Government, but in what might be beneficial in the establishment of their republic, which I know is desirous to pursue the excellent principles that have so long distinguished this. I have applied to the President on this Subject, & he has spoken of me favourably; but I have heard that he thinks the public voice would be against my having such an Appointment. I know not why; for some of the most worthy Senators, Colonel Johnson & others, have, without my knowledge, waited on the President, & requested him to appoint me thither: many other Friends have also recommended me in the most particular manner to him. I am well known to the President, & in writing this I solicit your kind & friendly aid in recommending me as a proper person, if I should be so happy as to possess your good opinion, & you should deem me not unfit for such an Agency. One of the great Objects I have in view is to write the general & natural History of that almost unknown Country;  & I think I could save this Government in any negotiations with that, because I have been so long considered as the Friend of that government, that if any thing can be advantageously done I am in hopes I could effect it; and certainly much will be required if any public Business is to be performed of any moment with that rich powerful & extensive Republic. I shall consider it of the utmost importance to obtain from you a Letter of Recommendation to the President; who seems very friendly to me; but as this is a Governt which is regulated in some measure by public opinion, it would not be unavailing to obtain as many Evidences of the public Sentiments in my favor as possible: I know however of none that can produce such an Effect as a Recommendation from you. I should consider any thing favourable from you as a host in my behalf. If I could render as much Service to the Government as another, I think I could render still more benefit to this Country at large by giving an account of all the valuable vegetable and other Productions of that fertile region, especially as I am capable of drawing them. The celebrated Franklin offered me the most honorable Employmt without Solicitation, that was perhaps ever offered, in the same stile, from one so renowned to one so young as I then was. He offered while Governor of Pennsylvania, if I would travel in the Service of the United States,  & only keep a regular Journal of every thing which I might think worthy of Observation, & which should be delievered to the Government, he would obtain for me such a Salary as would be deemed worthy of any Gentleman; & to shew how much he was in earnest in this appointment, he promised as his individual subscription, the whole of his Salary as Governor of Pennsylvana for one year, which amounted to one thousand pounds Penna Currency. He stated too, that I was not to be controuled in any respect, as he would trust solely to my honor. He had known me formerly, when I was a student in Paris (he being the Minister) through an Introduction to him from my Guardian Doctor Lettsom of London. My delicate State of health soon after prevented me from accepting this noble this generous Offer from one of the greatest men living, but I should otherwise have chearfully accepted it, & I have never ceased to cherish in my most grateful remembrance, this highly honorable proof of his devotion to the advancement of Science,  & this proof of confidence so very flattering to one so young.The famous Doctor Ratcliff left £800 Sterlg. pr Annum for ever to be given to four young travelling Physicians  £200 Sterlg. each for which they were required to write twelve Letters annually in latin on any Subjects of Science. They were equally without restraint in residance or country.I take the liberty of enclosing for your perusal, the Copy of a very kind Letter, written in my behalf, by the Honorble Joseph Anderson 1st Comptroller of the Treasury of the United States, with whom I have been acquainted for many years. I have some others that are very friendly on the same Subject,  & I hope if the President see so many Testimonies in my favor he will think himself authorized by the public opinion to accord what I so earnestly wish. My time of life will not permit any delay; for what I wish to undertake would require all my Exertions, were I even younger in Life.I am dear Sir with the highest respect and consideration Yr &c.William ThorntonP.S. Since writing the foregoing, I have this Day, viz on the 16th Jany heard that Colonel Todd means to return. The sooner therefore I can be favoured with a few lines to the President, the more you will oblige me.W. T.